        Case 3:20-cv-01623-MEM Document 8 Filed 02/09/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

TAWANDA BALLARD,                         :

                 Plaintiff               :   CIVIL ACTION NO. 3:20-1623

       v.                                :         (JUDGE MANNION)

CITY OF SCRANTON, et al.,                :

                 Defendants              :


                                   ORDER

      Pending before the court is the report of Magistrate Judge William I.

Arbuckle, which recommends that the plaintiff’s complaint (Doc. 1) be

dismissed pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) for failure to state a claim

upon which relief can be granted. (Doc. 7). The plaintiff has failed to file

objections to the report and recommendation of Judge Arbuckle.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@ Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).
        Case 3:20-cv-01623-MEM Document 8 Filed 02/09/21 Page 2 of 3




Nevertheless, whether timely objections are made or not, the district court

may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

      By way of relevant background, the plaintiff brought the instant action

against the City of Scranton, Terrence V. Gallagher, and the Scranton Police

Department. Having given the plaintiff’s complaint preliminary consideration

pursuant to 28 U.S.C. §1915(e)(2), Judge Arbuckle determined that the

plaintiff failed to state a claim upon which relief could be granted. (Doc. 6).

The plaintiff was, however, given leave to file an amended complaint. With

the time to do so having passed, the plaintiff failed to file an amended

complaint. Judge Arbuckle therefore filed the instant report in which he

recommends that the plaintiff’s complaint be dismissed without further leave

to amend. (Doc. 7). In so recommending, Judge Arbuckle determined that

defendant Gallagher, as a state court judge, enjoys judicial immunity (Doc.

7, pp. 6-8); plaintiff’s claims challenging the decision rendered in her state

court action is barred by the Rooker-Feldman doctrine (Id., pp. 8-9); the

Scranton Police Department is an improper defendant under 42 U.S.C.

§1983 (Id., pp. 9-10); and the plaintiff failed to state a plausible Monell claim

against the City of Scranton (Id., pp. 10-11). Because the plaintiff has already

                                      -2-
           Case 3:20-cv-01623-MEM Document 8 Filed 02/09/21 Page 3 of 3




been granted leave to amend her complaint and failed to do so, Judge

Arbuckle recommends dismissal without further leave to amend.

          Upon review of Judge Arbuckle’s report and recommendation, the

court finds no clear error of record. Moreover, the court agrees with the

sound reasoning which led Judge Arbuckle to his conclusions. As such, the

court will adopt Judge Arbuckle’s report in its entirety.

          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

          (1) The report and recommendation of Judge Arbuckle (Doc. 7)

          is ADOPTED IN ITS ENTIRETY as the decision of the court.

          (2) The plaintiff’s complaint is DISMISSED, without leave to

          amend, pursuant to 28 U.S.C. §1915(e)(2)(B)(ii) for failure to

          state a claim upon which relief can be granted.

          (3) The Clerk of Court is directed to CLOSE THIS CASE.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: February 9, 2021
20-1-01



                                        -3-
